Page, J.:
The action was brought upon a promissory note. The defendant proved that the note in suit was the last of a series of renewals, the first note having been given, in June, 1908, and that there was no consideration for the note of June, 1908, but that the same was given solely for the accommodation of the plaintiff. The plaintiff then proved that in June, 1907, the defendant had given the plaintiff a note for $5,500 for money advanced in a business enterprise in which he and the defendant were copartners; that on September 2, 1907, the defendant paid $75 on account and renewed the note for $5,425. The last note of this series was the note of December third for $5,425 which was due on March third. There is an indorsement on the back of this note: “ 12/31/07 Reed $75 a/c within note.”
Plaintiff testified that there was paid a further sum of $125 on this note, which would reduce the debt to $5,225. The defendant offered in evidence his bankruptcy proceedings on December 20, 1907, in which this note was scheduled, but objection thereto was sustained. In this I think the learned trial justice erred. The note of June, 1908, was not for the exact amount of the balance due upon the note of December, 1907. It was not given at the time the same became due and, therefore, was not a renewal thereof, and if the debt evidenced by the note of December had been discharged in bankruptcy proceedings the former indebtedness would not furnish a consideration for the giving of this note *251unless there was an agreement to that effect. Evidence was excluded as to any agreement between the parties at the time of the giving of this note, the agreement having been testified to as being parol. The Personal Property Law (Consol. Laws, chap. 41 [Laws of 1909, chap. 45], § 31) provides:
“ Agreements required to be in writing. Every agreement, promise or undertaking is void, unless it or some note or memorandum thereof be in writing, and subscribed by the party to be charged therewith, or by his lawful agent, if such agreement, promise or undertaking: * * * 5. Is a subsequent or new promise to pay a debt discharged in bankruptcy.”
If it had been shown that the parties had orally agreed to revive the debt discharged in bankruptcy and had given this note pursuant to such agreement, the statute would have been satisfied because it would have been a note subscribed by the party to be charged and a promise to pay, but inasmuch as the bankruptcy was not proved nor the agreement and the note was not shown to be given in renewal of the preceding series of notes and no consideration therefor proved, the verdict directed for the plaintiff was improper.
The judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Clarke, P. J., Scott and Smith, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.